DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to Applicant’s amendments filed 2/15/2022 wherein Claims 1, 12, 19, 21, 25-29, 32, 35, and 47 have been amended, claims 5-9, 13, and 20 have been canceled, and no new claims have been added. Therefore, claims 1-4, 10-12, 14-19, and 21-47 are currently pending.
Response to Arguments
Applicant’s arguments, see page 12, filed 2/15/2022, with respect to claim 1 and its dependent claims have been fully considered and are persuasive.  The rejection of claim 1 and its dependent claims have been withdrawn. 
Applicant’s arguments, see page 12, filed 2/15/2022, with respect to claim 12 have been fully considered and are persuasive.  The rejection of claim 12 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hussein Akhavannik on 3/4/2022.
Claim 11, line 1 has been amended to recite “wherein the
Claim 14, line 2 has been amended to recite “generally flush with the surface of the injector housing”.
Claim 30, line 2 has been amended to recite “generally flush with the surface of the injector housing”.
Claim 38, line 6 has been amended to recite “thereof. [[directly contacts the injection needle to axially translate the needle hub and the injection needle back toward the retracted position, upon subsequent movement of the needle shield from the second position toward the first position.]]”.
Claim 42, line 4 has been amended to recite “the first position engages the needle shield arm”.
Claim 44, line 2 has been amended to recite “generally flush with the surface of the injector housing”.
Allowable Subject Matter
Claims 1-4, 10-12, 14-19, 21-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the best prior art of record is Cabiri ‘785 in view of Cabiri ‘434 which teaches an injector comprising: an injector housing having a surface configured to contact a skin surface of a user, the surface having an opening therein; a needle hub movably mounted within the injector housing; an injection needle supported by the movable needle hub, the needle hub and the injection needle being axially translatable between a retracted position, wherein at least a tip of the injection needle is contained within the injector housing, and an injection position, wherein at least the tip of the injection needle protrudes from the injector housing; and a needle shield having a base surface defining an aperture therein and a cantilevered arm 
However, Cabiri ‘785 in view of Cabiri ‘434 is silent with regards to the cantilevered arm including a flanged free end configured to engage with the needle hub.
Claims 2-4, 10-11, and 14-18 are allowable due to being dependent upon Claim 1.
With regards to claim 12, the best prior art of record is Cabiri ‘785 in view of Cabiri ‘434 which teaches an injector comprising: an injector housing having a surface configured to contact a skin surface of a user, the surface having an opening therein; a needle hub movably mounted within the injector housing, an injection needle supported by the movable needle hub, the needle hub and the injection needle being axially translatable between a retracted position, wherein at least a tip of the injection needle is contained within the injector housing, and an injection position, wherein at least the tip of the injection needle protrudes from the injector housing; and a needle shield having a base surface defining an aperture therein and a cantilevered arm extending from the base surface, the needle shield being movably connected to 
However, Cabiri ‘758 in view of Cabiri ‘434 is silent with regards to the needle hub comprises a flanged member and when the needle shield is in the second position and the needle hub and the injection needle are in the injection position, the needle shield covers the tip of the injection needle and subsequent movement of the needle shield toward the first position engages the cantilevered arm with the flanged member of the needle hub to axially translate the needle hub and the injection needle back toward the retracted position from the injection position, along the axis.
With regards to claim 19,
However, Cabiri ‘785 in view of Cabiri ‘434 is silent to the limitations of a cantilevered arm, the cantilevered arm having a flanged free end partially blocking the needle shield aperture; wherein: the flanged free end clears the injection needle in the first position of the needle shield, permitting the injection needle to extend through the needle shield aperture in the first position of the needle shield, and when the needle shield is in the second position and the injection needle is in the injection position, the needle shield covers the tip of the injection needle and the flanged free end of the cantilevered arm blocks extension of the injection needle through the needle shield aperture.
Claims 21-31 are allowable due to being dependent upon Claim 19.
With regards to claim 32, the best prior art of record is Cabiri ‘785 in view of Cabiri ‘434 which teaches the limitations of an injector comprising: an injector housing having a surface configured to contact a skin surface of a user, the surface having an opening therein; a needle hub movably mounted within the injector housing; an injection needle supported by the movable needle hub, the needle hub and the injection needle being axially translatable between a retracted position, wherein at least a tip of the injection needle is contained within the injector housing, and an injection position, wherein at least the tip of the injection needle protrudes from the injector housing; a needle shield having an aperture, the needle shield being movably connected to the injector housing and movable between a first position and a second position; and a biasing member operatively connected with the injection needle to axially translate the needle hub and the injection needle from the retracted position to the injection position, wherein: the needle hub and the injection needle axially translate along an axis from the retracted position to the injection position; the injection needle extends through the needle shield aperture in the injection position of the injection needle and the first position of the needle shield, and the 
However, Cabiri ‘785 in view of Cabiri ‘434 is silent to the limitations of fails to teach or suggest that the injection needle defines a stiffness greater than a stiffness of the biasing member.
Claims 33-47 are allowable due to being dependent upon Claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783